DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
The terminal disclaimer filed on October 16, 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 10,159,805 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The subject matter of the independent claim(s) could either not be found or was not suggested in the prior art of record. The subject matter of independent claims 1 not found or suggested is wherein the device shield is caused to disengage from the first configuration as the device shield moves proximally, and wherein the device shield includes an angled cutout and the lock collar comprises a protrusion, and wherein in the first configuration, the protrusion is aligned longitudinally with a first end of the angled cutout.   The combination of the recited features is the basis for allowability. The subject matter of independent claims 9 not found or suggested is flexible member interconnecting the lock collar and the device shield, wherein the device shield is movable relative to the lock collar from a first configuration, in which the device shield is free to retract proximally to expose the needle, to a second configuration, in which the device shield may move distally under the bias of the flexible member, wherein the device shield is caused to disengage from the first configuration as 
The closest prior art of record is U.S. Publication No. 2009/0326477, however these reference(s) do not disclose the device as claimed or described above.
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REBECCA E EISENBERG whose telephone number is (571)270-5879.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on (571) 270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/REBECCA E EISENBERG/Primary Examiner, Art Unit 3783